Citation Nr: 9913170	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a chronic urinary tract 
infection, a bilateral knee disorder and a cervical sprain.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
September 1977, from February 1985 to May 1985, and from 
August 1990 to March 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Appeals (VA) Boston, Massachusetts 
Regional Office (RO) which, in pertinent part, denied the 
veteran entitlement to service connection for a urinary tract 
infection, a cervical sprain and bilateral chondromalacia of 
the knees.

During the course of this appeal, the veteran, by a September 
1996 rating action, was granted service connection for post-
traumatic stress disorder, asthma, diarrhea due to an 
undiagnosed condition and dysmenorrhea due to an undiagnosed 
condition.  However, an appeal as to the issues of increased 
evaluations for the veteran's service-connected disorders has 
not been received.  Consequently, these issues will not be 
addressed herein.


FINDING OF FACT

The veteran has not presented medical evidence tending to 
show that she has a chronic urinary tract infection, a 
cervical sprain, and/or a bilateral knee disorder 
attributable to military service.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
entitlement to service connection for a chronic urinary tract 
infection, cervical sprain and/or a bilateral knee 
disability.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  If 
she has not, her appeal must fail and VA is not obligated to 
assist her in the development of the claim.  38 U.S.C.A. 
§ 5107(a).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded except where the evidentiary assertion 
is inherently incredible.  King v. Brown, 5 Vet. App. 19 
(1993).  For the reasons set forth below, the Board finds 
that the veteran has not met her burden of submitting 
evidence to support a belief that her claims for entitlement 
to service connection for a disorder manifested by urinary 
tract infections, cervical sprain and/or a bilateral knee 
disability are well grounded.  

Factual Background

The Board notes that the veteran's service medical records 
have been associated with her claims file.  These records 
include the veteran's entry medical examination for her first 
period of service and her medical examination for separation 
from that period of service as well as records of 
chronological medical treatment provided to her during that 
period.  Also, in the file is a report of her medical 
examination in March 1991, when she last separated from 
active duty.

Service medical records compiled between 1974 and 1977 show 
that on comprehensive medical examination provided to the 
veteran in June 1975 and in August 1976, she was noted to 
have laboratory findings suggestive of a possible urinary 
tract infection.  A June 1975 microscopic analysis of a urine 
sample disclosed 20-29 white blood cells.  A vaginal 
examination on that occasion had a positive 5 by 5-centimeter 
left corpus luteum and the veteran was assessed as being 
approximately two months' pregnant.  On her August 1976 
examination, the veteran was found on urinalysis to have many 
epithelial cells, a white blood cell count that was too 
numerous to count and 2 to 3 red blood cells.  A notation on 
this examination records that a repeat urinalysis in 
September was microscopically negative.

Service medical records for the veteran's initial period of 
service are negative for any complaints, findings or 
diagnoses of a neck and/or knee disorder.  

On the veteran's March 1991 medical examination for service 
separation, a clinical evaluation of the veteran's spine and 
lower extremities found no abnormalities.  A urinary tract 
infection, however, was diagnosed.  On a contemporaneous 
report of medical history, the veteran specifically denied 
any past or present history of swollen or painful joints, 
and/or "trick" or locked knee.  The veteran did report a 
history of frequent or painful urination.  A history of 
urinary tract infection was noted by a reviewing service 
physician as well as the notation that the veteran had 
sustained a neck sprain in 1976 at Fort Drum, New York.  

On a VA medical consultation in June 1992, the veteran 
reported a neck injury in 1984 as the result of falling out 
of a jeep and complained of recent neck and shoulder spasms.  
She also requested an evaluation to rule out any current 
urinary tract infection.  Following a physical examination of 
the neck, cervical radiculopathy was diagnosed.  Laboratory 
testing found epithelial cells in the veteran's urine and a 
white blood count of 3-5. 

On her initial VA examination in March 1993, the veteran 
reported that she had sustained an injury to both knees, in 
August 1990, jumping off a truck in Saudi, Arabia, in August 
1990.  She said that her knees swelled at the time.  She 
added that due to her duties she was neither examined nor 
treated for this injury prior to her release from service.  
She said that she has since been informed by a physician that 
she has "strained ligaments."  The veteran also said she 
injured her neck when she was assaulted by an Arab National 
while in Saudi, Arabia.  She added that she has experienced 
stiffness and pain in her neck ever since.  On physical 
examination, the veteran's neck was found to have good 
flexion/extension.  Rotation to the left was restricted to 
45 degrees, while rotation to the right was to 90 degrees.  
Examination of the knees revealed no swelling, or tenderness.  
There was crepitus at the left patella on flexion-extension.  
The ligaments were stable and there was no evidence of 
internal derangement or torn menisci.  Cervical sprain and 
chondromalacia of both knees were diagnosed.  Laboratory 
testing of the veteran's urine disclosed a white blood cell 
count of 2-4, squamous epithelial cells and positive urine 
bacteria.  

During a period of VA hospitalization beginning in April 
1993, X-rays of the veteran's knees were interpreted to 
reveal minimal narrowing of the joint space medially, 
bilaterally.  The x-rays were otherwise negative.  X-ray 
studies of the cervical spine disclosed spondylosis, C4-5 
anteriorly and at the interval foramina at the right side.  

A VA medical consultation in May 1994 records the veteran's 
complaints of chronic urinary tract infection and findings on 
objective examination of mild right costovertebral angle 
tenderness.  Probable urinary tract infection was diagnosed.  
VA progress notes show that the veteran in August 1994 
reported a clinical history of recurrent urinary tract 
infection with usually long interval between episodes.  A VA 
neuropsychiatric evaluation dated in November 1994 records, 
as background information, that the veteran reported that in 
1980 she suffered a cervical sprain after having fallen out 
of a jeep.  No other previous history of head trauma was 
reported.  

At a personal hearing on appeal in March 1995, the veteran's 
testimony focused on events she experienced while in the 
Persian Gulf, which she believes caused her to develop PTSD 
and difficulties with her menstrual cycle and respiration.  
The veteran proffered no testimony with respect to the issues 
currently on appeal.  

On VA gynecological examination in April 1998, there were 
clinical findings referable to the veteran's history of 
urinary tract infection.


Analysis

The law provides that service connection may be established 
for a chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is a continuity of symptomatology post 
service.  38 C.F.R. § 3.303(b) (1998).  A determination of 
service connection requires findings of the existence of a 
current disorder and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The veteran is entitled to a grant of service connection for 
the disorders claimed if they are shown to have had their 
onset in service or are otherwise linked by competent medical 
evidence to service.  The United States Court of Veterans 
Appeals, now the United States Court of Appeals for Veterans 
Claims (Court) has made clear that in order to establish a 
well-grounded claim for service connection, a claimant has 
the burden to submit competent evidence to support each 
element of the claim, e.g., for direct service connection, 
the existence of a current disability; an injury or disease 
contracted in service and a link or nexus between the two.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In this case, the service medical records at least suggest 
that the veteran had recurrent episodes of urinary tract 
infections during her initial period of service.  A urinary 
tract infection was furthermore diagnosed on her medical 
examination for service separation in July 1991 during her 
most recent period of active duty.  Notwithstanding this and 
the further suggestion of urinary tract infections in the 
clinical record subsequent to March 1991, for the veteran's 
claim for service connection for a chronic urinary tract 
infection to be well grounded there would have to be 
competent medical evidence establishing the existence of a 
current urinary tract infection and competent medical 
evidence to link that disorder to service and the episodes of 
urinary tract infections noted or suggested therein.  In this 
case, no such nexus evidence has been submitted.  As a lay 
person the veteran has no competence to give a medical 
opinion of the diagnosis or etiology of her history of 
urinary tract infections.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Here there is evidence of urinary tract 
infections sufficient to establish current disability and the 
veteran has asserted continuity of symptoms from service 
through the present.  This evidence is competent only to the 
extent that the veteran has articulated information 
concerning the urinary tract problems she has experienced, 
but not with respect to matters involving a determination of 
medical causation or diagnoses.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  Thus, her claim for service connection for 
a chronic urinary tract infection, absent supporting 
competent evidence tending to show a relationship between her 
episodes of urinary tract infections in service and 
subsequent thereto, must be denied as not well grounded.

With regard to the veteran's claim for service connection for 
a bilateral knee disorder and a cervical sprain, it is not 
disputed that the veteran was found to have both a cervical 
sprain and chondromalacia of both knees on VA examination in 
March 1993.  The veteran also suffers from spondylosis of the 
cervical spine.  There is however no documentation that these 
disorders, initially clinically diagnosed two years after 
service, were demonstrated in service or are in any way 
linked to service.  When the veteran was separated from her 
last period of service in March 1991, her spine and lower 
extremities were indicated to be clinically normal.  The 
veteran has not provided any competent evidence tending to 
show that either of these disorders is in any way 
attributable to her service.  As there is no competent 
medical evidence of record indicating that the veteran's 
current knee and cervical spine disorders, first noted on VA 
examination in March 1993, had their onset in service, or 
were caused by events therein or are otherwise linked to 
service, the veteran's claims as to these disorders are also 
not well grounded.  Caluza, supra.  If the claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).


ORDER

Service connection for a chronic urinary tract infection, a 
bilateral knee disorder, and a cervical sprain are denied as 
not well grounded.  



		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals


 

